           Case 1:18-cv-02988-DLF Document 45 Filed 05/09/19 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 DAMIEN GUEDES, et al.,                             *

                          Plaintiffs,               *

          v.                                        *
                                                            Lead Case No. 18-cv-2988
 BUREAU OF ALCOHOL, TOBACCO,                        *
 FIREARMS, AND EXPLOSIVES, et al.,
                                                    *
                          Defendants.
                      *    *    *       *   *   *   *   *   *   *   *    *   *

 FIREARMS POLICY COALITION, INC.,                   *

                          Plaintiff,                *

          v.                                        *
                                                            Case No. 18-cv-3083
 MATTHEW G. WHITAKER, IN HIS                        *
 OFFICIAL CAPACITY, et al.,
                                                    *
                          Defendants.
                      *    *    *       *   *   *   *   *   *   *   *    *   *


                                        JOINT STATUS REPORT


         The parties respectfully submit this joint status report in response to the Court’s order that

“the parties, including plaintiff Damien Guedes, [] file a joint status report on or before May 10,

2019 on the status of the appellate proceedings in this case and in Codrea v. Whitaker, No. 18-

3086.”

         The D.C. Circuit entered its opinion in the interlocutory Guedes and Codrea appeals on

April 1, 2019. See Guedes v. Bureau of Alcohol, Tobacco, Firearms & Explosives, 920 F.3d 1

(D.C. Cir. Apr. 1, 2019). The Guedes and Codrea plaintiffs are currently preparing a petition for
          Case 1:18-cv-02988-DLF Document 45 Filed 05/09/19 Page 2 of 2



a writ of certiorari for review of the issues that are not related to Matthew Whitaker’s designation

or the ratification, which, absent an extension, is due by July 1, 2019.



Dated: May 9, 2019                                Respectfully submitted,

                                                  By: /s/ Thomas C. Goldstein

 /s/ Joshua Prince                                Thomas C. Goldstein (Bar No. 458365)
 Joshua Prince, Esq.                              TGoldstein@goldsteinrussell.com
 D.C. Bar No. PA0081                              Daniel Woofter (Pro Hac Vice)
 Joshua@civilrightsdefensefirm.com                DHWoofter@goldsteinrussell.com
 Civil Rights Defense Firm, P.C.                  GOLDSTEIN & RUSSELL, P.C.
 646 Lenape Rd                                    7475 Wisconsin Avenue
 Bechtelsville, PA 19505                          Suite 850
 888-202-9297                                     Bethesda, MD 20814
 610-400-8439 (fax)                               (202) 362-0636

 Attorney for Plaintiffs 1:18-cv-02988            Attorneys for Plaintiff Firearms Policy
                                                  Coalition, Inc.


                                                  /s/
                                                  ERIC J. SOSKIN
                                                  CHETAN PATIL
                                                  CESAR A. LOPEZ-MORALES
                                                  REBECCA CUTRI-KOHART
                                                  Federal Programs Branch
                                                  U.S. Department of Justice, Civil Division
                                                  1100 L Street, NW Rm. 12002
                                                  Washington, DC 20530
                                                  Telephone: (202) 353-0533
                                                  Fax: (202) 616-8470
                                                  Email: Eric.Soskin@usdoj.gov

                                                  Attorneys for Defendants




                                                 2
